Title: The American Commissioners to the President of Congress: Résumé, 11 November 1784
From: American Commissioners
To: President of Congress


				⟨Paris, November 11, 1784: Having assembled here at the end of August, we followed the instructions of Congress by announcing our appointment and its purpose to such powers as we thought it advisable at this time to address.
				We wrote a circular letter in the form of enclosure 1 to the ambassadors or other ministers from the courts of Saxony, the Two Sicilies, Sardinia, Venice, Tuscany, Russia, and Rome. Copies of the answers from those of Saxony, the Two Sicilies, Sardinia, Venice, and Tuscany are enclosures 2, 3, 4, 5, and 6. The Russian minister told Colonel Humphreys, who delivered the letter, “that he would transmit it to his court.” We have

received no answer from the papal nuncio; our letter to him was dated September 22. The answer of the Spanish ambassador, a translation of it, and our reply are enclosures 7, 8, and 9.
				As draft treaties had been negotiated with Portugal and Prussia, we adapted our general letter, enclosure 1, accordingly. Enclosure 10 is the answer of the Portuguese ambassador. Since the negotiations with the court of Berlin had been begun with Thulemeier at The Hague, we thought it proper to continue with him rather than the Prussian minister at Versailles. Enclosures 11 and 12 are his answer and our reply. Enclosures 13 and 14 are our letter to the Swedish ambassador, proposing a supplemental treaty, and his answer. Enclosure 15 is our verbal communication in consequence of it.
				Franklin notified the Imperial Minister of our commission after he received the new instructions, but before our meeting. His answer is enclosure 16. A letter from the minister of Genoa to Franklin, which he received before we sent our general letters, provided him with the occasion to announce our powers to him (enclosures 17 and 18).
				At Versailles, we presented our commission to Vergennes and left a copy of it with him. Vergennes answered “that he would always be ready to enter on negociations, & receive propositions which might be of mutual advantage and tend to cement

the Union & increase the harmony which prevailed between the two nations.”
				A draft treaty between the United States and Denmark had already been sent to Congress. Baron de Walterstorff, with whom it had been negotiated, was still here expecting that Congress would send powers to conclude it. He was assured by his court that powers to conclude the treaty would be sent to him as soon as ours arrived. We therefore spoke to him in person, and he assured us verbally that he would transmit our notification to his court, and that we might rely on their sending corresponding powers.
				Mr. Hartley had remained in Paris in the hope of negotiating a commercial agreement. On August 31 we informed him verbally of our powers. He answered that he would immediately communicate this to his court, and quoted an assurance of his government’s goodwill. We learned from him on September 16 that he had been recalled, but that his government sent renewed assurances of their willingness to consider any proposals that would prove to be of mutual advantage. After hearing nothing further from Hartley, on October 28 we wrote two letters to the Duke of Dorset, enclosures no. 19 and 20. Dorset asked Humphreys, who delivered the letters, to inform us that he was unacquainted with what had transpired between us and Mr.

Hartley, and would write about it to his court. With respect to the second letter, which he would also transmit to his court, he did not doubt but that “every thing which was equitable would be done,” and assured us that he would communicate the result as soon as he received instructions.
				We have not yet communicated our powers to Hamburg or the United Netherlands. Hamburg has no minister here at present. As for the Netherlands, we know that our powers would be sent from the States General to the regencies of the States, and from them to their constituent towns, so that publication of them would be inevitable. We determined to wait until our business is concluded with those nations whose system of negotiation is more private.
				We have not yet communicated with the Porte, the Emperor of Morocco, or the regencies of Algiers, Tunis, and Tripoli. The expenses of negotiating with these powers, which we would have to bear, as well as the gifts and annual tributes that some of them require, are as heavy as they are degrading. Because we cannot proceed until the money is actually in hand, we can only inform you of this circumstance. We will try to discover what is paid by the European powers and then form an estimate of what might be required from us. You might consider limiting us to a certain sum, and trust that we will endeavor to reduce the amount as far as possible. The alternatives presented in such cases are usually gifts or war. Should Congress determine against gifts, perhaps you should send some intelligent person to the various states to find out what goods they want and whether they might accept some form of trade in lieu of gifts.
				We have communicated to Vergennes the instructions you gave on May 11, 1784, regarding the claim of the five Forster brothers. We have as yet received no answer.
				
				Enclosures 21 and 22 are letters from Vergennes and Monsieur Grand to Dr. Franklin. They indicate this court’s uneasiness that we should not only fail in the punctual payment of the interest on the French loans, but also force France to pay interest on our Dutch loan, which this court has guaranteed. This would be particularly inconvenient to France given the present probability of a war in Europe, and give unfavorable ideas of our sense of their past favors. Congress will know whether measures have been taken to make timely payments here, and they can best judge of what exertions the states are capable for reducing their foreign debt even faster than their stipulations require. We can assure our countrymen that nothing would have a greater impact on the opinion entertained in Europe of their powers, of their justice, and of the tone of their government. If a reputation for equity and gratitude, if a demonstration of our resources and of our resolution, if the subjection of the riches of Europe to our wishes on any future emergency, may be bought at half a guinea a head, cannot our countrymen be roused to make the purchase? It would command for us a respect which might save us in the end millions in money and torrents of blood. We hope that Congress will pardon us these reflections.
				We have not yet complied with our instruction regarding the compensation of John Baptist Pequet. Mr. Grand’s letter will give the reason.
				Honor for our country and our own feelings require us to mention that we now depend for daily subsistence on the generosity of a French subject, to which he will be forced to set limits. We trust that Congress will order us effectual and instantaneous relief from this situation.
				
				We received two letters from the Committee of the States, one dated July 16 and the other August 13. The latter enclosed the British roll of Negroes, part admitted to be slaves and a part said to be free, which were removed from New York at the time of the evacuation. This is the only documentation we have yet received in support of that article in our instructions on this subject. The former contained papers about the brig Amiable Elizabeth. We asked Mr. Barclay to procure what testimony he could on the subject and communicate it to us. He has sent us the protests of both the French and American masters, and it is remarkable that the French captain makes no mention of the American one having taken possession of the vessel, and expressly supposes she sunk that night, and that Capt. Shewel is equally silent as to the same circumstance. Mr. Barclay is still looking into this matter. As the investigation will take some time, we submit, in the meantime, some other considerations to the wisdom of Congress, because a nation ought not to make demands on another which cannot be substantially supported. Persons who travel to a foreign country submit themselves to the laws of that country, and in every civilized nation its courts are open to redress any injury they may receive. It is not until they shall have tried these courts through all their possible stages, until they shall have been denied redress by them against

palpable justice, that it is usual for their own sovereign to make it a cause of national complaint. Nations would keep each other in a constant state of irritation were every private dispute between their citizens to be taken up by the sovereigns in the first instance. Congress will be pleased to determine whether these considerations have weight enough to induce them to suspend our application to the British court in this case until their pleasure shall be further signified to us.⟩
			